Citation Nr: 0711625	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
hypothyroidism, status post total thyroidectomy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTORODUCTION

The veteran had active service from January 1990 to April 
1990 and again from September 1990 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's gastrointestinal disability, to include 
gastroesophageal reflux disease (GERD), was initially 
demonstrated years after service and there has been no 
demonstration by competent clinical evidence of record that 
it is the result of any incident of service, or proximately 
caused or aggravated by service-connected hypothyroidism, 
status post total thyroidectomy.


CONCLUSION OF LAW

A gastrointestinal disability, to include GERD, was not 
incurred in or aggravated by active service, and is not 
proximately due to, or aggravated by, service-connected 
hypothyroidism, status post total thyroidectomy.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of July 2004, January 2005, and September 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, and provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal, if the 
benefit is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby because the case was readjudicated thereafter and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Additionally, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  
With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

1.  Direct Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Legal Analysis

The veteran asserts that service connection is warranted for 
a gastrointestinal disability, to include as secondary to 
service-connected hypothyroidism.  In order to establish 
service connection on a direct incurrence basis, the veteran 
must provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  The record demonstrates 
that since 2002, the veteran has sought treatment for a 
disability that has been diagnosed as gastritis and 
gastroesophageal reflux disease (GERD).  However, his service 
medical records are negative for any complaints of or 
treatment for a gastrointestinal disability.  Moreover, there 
is no competent clinical opinion of record that etiologically 
relates the veteran's gastrointestinal disability to any 
incident of his service.  Therefore, in the absence of any 
medical evidence that the veteran's current gastrointestinal 
disability is etiologically related to service and in the 
absence of demonstration of continuity of symptomatology, the 
Board finds that the veteran's initial demonstration of a 
gastrointestinal disability in 2002, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  Accordingly, the Board finds 
that the preponderance of the evidence is against a grant of 
direct service connection for the disability at issue.

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
hypothyroidism, status post total thyroidectomy, bilateral 
ankle degenerative changes, headaches, and residuals of 
fracture of the right fourth finger.  As discussed above, the 
record establishes that the veteran has been diagnosed with, 
and undergoes treatment for gastritis and GERD.  

It is significant to note that a May 2002 VA treatment record 
reflects that the veteran's gastritis was secondary to 
nonsteroidal anti-inflammatory drug usage.  Additionally, in 
reviewing the veteran's treatment records, the examiner from 
the veteran's January 2005 gastrointestinal VA examination, 
noted that the veteran had complained of GERD-type symptoms, 
including abdominal discomfort, bloating, gas, and heart 
burn, two years prior when he was taking ibuprofen for 
bilateral ankle problems.  According to the examiner, it was 
felt at the time that the veteran's GERD-type symptoms may 
have been related to ibuprofen use and that such use was 
discontinued.  It was reported that the veteran continued, 
however, to have the symptoms.

It is also significant to note that the January 2005 VA 
examiner opined that it was less likely as not that the 
veteran's current GERD symptoms were due to the medications 
that he took to treat his service-connected hypothyroidism, 
status post total thyroidectomy.  In reaching this 
conclusion, the examiner noted that: 

[t]he veteran describes experiencing the 
symptoms of the gastroesophageal reflux 
disease approximately two years ago.  
However, he has been on the Synthroid 
medication since 1990.  Review of 
Physicians Desk Reference that the 
potential adverse effects of Synthroid 
medication lists only the following 
conditions typical for adverse 
gastrointestinal symptoms associated with 
Synthroid:  Diarrhea, vomiting, abdominal 
cramps, and occasional abnormal liver 
function tests.  There is no mention of 
gastroesophageal reflux disease as a 
typical adverse effect or side effect of 
Synthroid medication.

To the extent that the veteran contends that his current GERD 
is related to the medication used to treat his service-
connected thyroid disability, the Board notes that while he 
is qualified to report his symptomatic complaints, he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's association of his 
gastrointestinal symptomology with the medication used to 
treat his service-connected thyroid disability will not be 
accorded any probative weight.

The Board affords the January 2005 VA examiner's negative 
opinion as to any etiological relationship to the service-
connected hypothyroidism significant probative weight.  In 
this regard, the Board notes that such opinion was based on a 
review of the clinical evidence of record, and the rationale 
therefore was set forth with reference to objective evidence 
of record.  Moreover, it was noted that the gastrointestinal 
symptoms may not be related to medication utilized to treat 
the service-connected bilateral ankle degenerative changes as 
such symptoms continued in the absence of continued usage of 
such medication.  There has been no competent clinical 
evidence relating treatment for the service-connected 
headaches or the service-connected residuals of the right 
fourth finger fracture to a current gastrointestinal 
disability.  

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a secondary basis 
for the disability at issue.

In conclusion, although the veteran asserts that his current 
gastrointestinal disability is related to service, or is 
secondary to his service-connected hypothyroidism, status 
post total thyroidectomy, the negative evidence of record is 
of greater probative value than his statements in support of 
his claim.  Therefore, as the competent evidence of record 
fails to establish that the veteran has a current 
gastrointestinal disability that is related to his active 
military service, or service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disability, to include as secondary to his service-connected 
hypothyroidism, status post total thyroidectomy.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2006), but does not find that the 
evidence is of such approximate balance as to warrant its 
application. 


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
hypothyroidism, status post total thyroidectomy, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


